UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


       v.                                                       DECISION AND ORDER
                                                                 17-CR-246S

DEMARIO CHATMON,

                            Defendant.


       Defendant Demario Chatmon was stopped in his car at noon on May 15, 2017, in

Jamestown, NY. While he was being held, Jamestown Police (“JPD”) applied for and

received a search warrant for his apartment, based on testimony from a confidential

informant. After a search of Defendant’s apartment found drugs, drug paraphernalia, and

a gun, Defendant, still in police custody, was arrested. A search of his person at the police

station after his arrest found drugs and money. Defendant moved to suppress the

evidence found pursuant to the search of his apartment and the search of his person.

(Docket Nos. 17, 28, 36.) This Court referred the matter to Magistrate Judge McCarthy.

(Docket No. 7.) Before this court now are Defendant’s (Docket No. 128) and the

government’s (Docket No. 127) objections to two Reports and Recommendations (Docket

Nos. 95, 110) regarding multiple suppression issues. For the following reasons, Judge

McCarthy’s Recommendations are adopted in part, and remanded in part for further

proceedings.




                                             1
   I.      Procedural History

        On August 29, 2018, the Honorable Jeremiah J. McCarthy, United States

Magistrate Judge, filed an interim decision and order in which he found that (1) the vehicle

stop pursuant to which police held Defendant was not justified by reasonable suspicion,

and (2) that there was no probable cause for the warrant to search his apartment. (Docket

No. 45.) Because he found no probable cause for the warrant, Judge McCarthy scheduled

a hearing on whether evidence derived from the apartment search should be suppressed,

pursuant to United States v. Leon. This hearing was held on September 24, 2018. (Docket

No. 56.) At the close of the hearing, Defendant requested that the hearing be held open

to allow him time to further question the government’s witness, Detective Kent, the officer

who had applied for the warrant, and to present his own evidence. (Id.) Judge McCarthy

initially indicated that the hearing might be held open, to allow Defendant to present his

arguments. But after a series of delays and possible misunderstandings among the

parties, the parties were instructed to proceed by briefing, with Defendant “permitted” to

make additional arguments about why additional evidence was necessary. (Docket Nos.

71, 78, 82.)

        After many extensions of time, requested by Defendant’s attorney, the parties held

oral argument on the good faith issue on June 12, 2019. (Docket No. 90.) Defendant

again asked that the good faith hearing not be closed, in the event that Judge McCarthy

finds that the government had established good faith. (FTR Recording of Status

Conference, 6/12/2019, Docket No. 90). The government objected and stated that it

considered the hearing officially closed. A text order on June 13, 2019, instructed


                                             2
Defendant to immediately raise all issues not related to suppression. (Docket No. 91.) On

July 9, 2019, Defendant moved to request subpoenas to compel witness testimony and

the production of documents related to the issuance of the warrant. (Docket No. 94).

      On July 10, 2019, Judge McCarthy issued a Report and Recommendation finding

that: (1) the traffic stop was not justified by reasonable suspicion; (2) the search of

Defendant’s apartment was supported by good faith exception, so that evidence seized

pursuant to the warrant was admissible, and (3) denying Defendant’s motion for

subpoenas. (Docket No. 95.) The government moved for clarification, because Judge

McCarthy did not directly state whether the evidence seized from Defendant’s person was

also admissible. (Docket No. 96.) Defendant moved for reconsideration, arguing that he

had never had a chance to fully present his arguments at the good faith hearing. (Docket

No. 104.) Judge McCarthy then issued a second Report and Recommendation, in which

he (1) recommended that the evidence found on Defendant at the JPD station be

suppressed and (2) reiterated his denial of Defendant’s request for subpoenas, stating

that Defendant had a chance to raise arguments for additional witnesses and had not

made those arguments. (Docket No. 110.)

      Both the government and Defendant, represented by new counsel, filed objections

to Judge McCarthy’s Reports and Recommendations. (Docket Nos. 127, 128.) Defendant

responded to the government’s objections on November 19, 2019. (Docket No. 131.) The

government responded to Defendant’s objections on November 30, 2019. (Docket No.

132.) This Court has carefully reviewed the Reports and Recommendations and the




                                           3
parties’ submissions. For the following reasons, this Court adopts the Recommendations

in part and remands in part for further consideration.



   II.      Evidence from the station search must be suppressed because the traffic
            stop was not supported by reasonable suspicion, nor was the seizure of
            Defendant supported by probable cause.

         Addressing first the issue of the evidence found on Defendant’s person at the JPD

station, this Court accepts Judge McCarthy’s recommendation that it be suppressed. The

government argues that probable cause to arrest Defendant arose after the informant

gave the tip to Detective Kent, or after the informant’s sworn in camera testimony, or after

the search of Defendant’s apartment. (Docket No. 127 at 27.) The government argues

that the search was therefore a permissible search incident to a lawful arrest. In the

alternative, the government argues that the search was a lawful “inventory” search, or

that the evidence from the search is admissible as an “inevitable discovery” resulting from

the traffic stop. (Id. at 27-28.)

         “The temporary detention of an individual during a traffic stop is subject to limitation

under the Fourth Amendment as a ‘seizure’ of the person.... The Fourth Amendment

requires that an officer making such a stop have probable cause or reasonable suspicion

that the person stopped has committed a traffic violation or is otherwise engaged in or

about to be engaged in criminal activity.” United States v. Olavarria, No. 09 CR. 870 PGG,

2011 WL 1529190, at *4 (S.D.N.Y. Apr. 20, 2011) (citing Holeman v. City of New London,

425 F.3d 184, 189 (2d Cir.2005)). “A stop based on reasonable suspicion must not detain

a person longer than necessary to achieve the purpose of the stop.” Rodriguez v. United


                                                4
States, 575 U.S. 348, 354, 135 S. Ct. 1609, 1614, 191 L. Ed. 2d 492 (2015). Authority for

the seizure thus ends when tasks tied to the traffic infraction are—or reasonably should

have been—completed. Id.

       Reasonable suspicion for a traffic stop may be based upon information from a

confidential informant so long as the tip bears sufficient indicia of reliability. United States

v. Elmore, 482 F.3d 172, 179 (2d Cir. 2007) (citing Adams v. Williams, 407 U.S. 143, 147,

92 S.Ct. 1921, 1924, 32 L. Ed. 2d 612 (1972)).

       Unlike a brief traffic stop, where only reasonable suspicion is required, an arrest in

public requires probable cause. United States v. Valentine, 539 F.3d 88, 93 (2d Cir. 2008);

see also Maryland v. Pringle, 540 U.S. 366, 370, 124 S. Ct. 795, 799, 157 L. Ed. 2d 769

(2003) (“A warrantless arrest of an individual in a public place for a felony, or a

misdemeanor committed in the officer's presence, is consistent with the Fourth

Amendment if the arrest is supported by probable cause.”)

       An arrest occurs when, “in view of all of the circumstances surrounding the

incident, a reasonable person would have believed that he was not free to leave.” United

States v. Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870, 1877, 64 L. Ed. 2d 497 (1980)

       Probable cause for an arrest can arise from an informant’s tip, but only if the tip

possesses sufficient indicia of reliability, considering the totality of the circumstances.

Illinois v. Gates, 462 U.S. 213, 242, 103 S. Ct. 2317, 2334, 76 L. Ed. 2d 527 (1983).

Reliability can be found through independent corroboration, police familiarity with the

informant, the informant’s track record, and his incentive in providing the tip. Id.




                                               5
       It is a violation of the Fourth Amendment for police to transport a person from a

place where he is entitled to be, without a warrant or probable cause, to a police station,

where he is detained for investigative purposes. Hayes v. Fla., 470 U.S. 811, 816, 105 S.

Ct. 1643, 1647, 84 L. Ed. 2d 705 (1985). (holding that fingerprint evidence resulting from

involuntary transport of suspect to police station should be suppressed). See also Davis

v. Mississippi, 394 U.S. 721, 89 S. Ct. 1394, 22 L.Ed.2d 676 (1969).

       A warrantless search may be conducted incident to a lawful arrest but such a

search may only include the arrestee's person and the area within his immediate control.

Arizona v. Gant, 556 U.S. 332, 339, 129 S. Ct. 1710, 1716, 173 L. Ed. 2d 485 (2009)

(internal citations omitted). This limitation ensures that the scope of the search matches

its purpose: protecting arresting officers and safeguarding any evidence of the offense

of arrest that an arrestee might conceal or destroy. Id.

       A search as part of nondiscretionary booking procedures after a lawful arrest—a

so-called “inventory search”—is another exception to the warrant requirement. See South

Dakota v. Opperman, 428 U.S. 364, 96 S.Ct. 3092, 49 L.Ed.2d 1000 (1976). An inventory

search does not require a warrant or probable cause because it is not done to detect

crime or to serve criminal prosecutions, but rather “(1) to protect the owner's property

while it is in police custody; (2) to protect the police against spurious claims of lost or

stolen property; and (3) to protect the police from potential danger.” United States v.

Lopez, 547 F.3d 364, 369–70 (2d Cir. 2008) (citing Opperman, 428 U.S. at 369).

       Even when evidence is seized unlawfully, it can still be admitted if the government

can show that the evidence would inevitably have been discovered lawfully. Nix v.


                                             6
Williams, 467 U.S. 431, 444 (1984); see also U.S. v. Heath, 455 F.3d 52, 55 (2d Cir.

2006). The proof of the inevitable discovery “involves no speculative elements,” and must

focus on demonstrated historical facts. US v. Eng, 971 F.2d 854, 859 (2d Cir. 1992).

        Here, the confidential informant spoke with Detective Kent sometime on the

morning of May 15, 2017, and told him he had seen Defendant in possession of cocaine.

Defendant was stopped in his car and detained between 12 and 1 PM on May 15, 2017.

A search warrant of his apartment issued at 1:18 PM and the search of his apartment was

completed at 3:10 PM. (Docket No. 17-1 at 29.) After the search revealed a firearm,

ammunition, controlled substances, and cash, Defendant was arrested and charged. At

3:37 PM, Defendant was searched at the Jamestown City Jail.

        The government argues first that the JPD had probable cause to arrest Defendant

at the time of the traffic stop, because they already had the information—from the

informant’s tip—upon which the warrant would be based. (Docket No. 127 at 28.)

        However, this Court agrees with Judge McCarthy that the informant’s tip alone did

not give JPD the probable cause to stop and detain Defendant. The tip did not possess

the indicia of reliability required for probable cause: the informant was not known to JPD

and did not have a track record or reliability; his tip did not refer to future events that police

could confirm but only referred to a one-time drug sale in the past; and the informant was

a criminal defendant offering information in hope of receiving consideration. (See Docket

No. 45 at 5-6.)1 This Court agrees with Judge McCarthy that the traffic stop of Defendant,


1 Defendant also suggests that Detective Kent’s testimony about independent corroboration by checking
the mailboxes in his building was false; Detective Kent testified that an independent walkthrough was
done corroborating the informant’s details of the building. This Court does not find it necessary to address

                                                     7
based on the informant’s unsworn tip, was not supported by probable cause. Because

there is no argument that Defendant had committed a traffic violation justifying the police

in stopping him, reasonable suspicion does not justify the stop either.

        The government also argues that the search of Defendant was permissible as a

search incident to arrest. (Docket No. 127 at 27.) First, it does not appear that the seizure,

of Defendant was warranted. This Court takes Hayes v. Florida to mean that police cannot

transport a suspect to police station without probable cause, and then wait for probable

cause to arise while Defendant is held. JPD “arrested” Defendant after the execution of

the search warrant; but he was already “arrested” by being seized from his car. If the

seizure that initially brought Defendant into custody was not lawful, neither was a search

incident to that or any subsequent arrest.

        The government next argues that the items seized from Defendant were an

inevitable discovery. (Docket No. 127 at 28-29.) However, this Court agrees with Judge

McCarthy that this finding requires too much speculation about what Defendant would or

would not have done if left at liberty from 12:00 PM, when police stopped him, to 3:10

PM, when the search warrant was completed.

        Because the initial seizure of Defendant was not justified, the search of his person

while in custody is not justified as an inventory search.

        In sum, the police may not seize a person from a place where he has a right to be,

and bring him to a police station for investigatory purposes, without a warrant or probable

cause. This Court finds no way that JPD can claim they lawfully had custody of Defendant


this issue to find that the search of Defendant at the police station was impermissible.

                                                     8
from 12 PM to 3 PM, such that searching his person at 3:37, after probable cause finally

arose, was justified.

       For all these reasons, this Court upholds Judge McCarthy’s recommendation that

the evidence taken from Defendant’s person at the JPD station be suppressed.



       III. The search warrant was not based on probable cause.

       In his Reports and Recommendations, Judge McCarthy found that the search

warrant issued by Judge La Mancuso was not based on probable cause. The government

objects and argues that there was probable cause.

       For a search warrant to issue, a neutral and detached magistrate must determine

that there is probable cause to believe that a crime has been committed, and that

evidence of a crime will be found in the place to be searched. United States v.Travisano,

724 F.2d 341, 345 (2d Cir. 1983). This is to be a “practical, common-sense decision,”

based on the circumstances in the affidavit before the magistrate, and on an assessment

of confidential informant testimony where applicable. See Gates, 462 U.S. at 238. When

an informant’s tip, standing alone, does not provide probable cause, probable cause can

still be found if the information is corroborated. See Oliveira v. Mayer, 23 F.3d 642, 647

(2d Cir. 1994).

       A reviewing court must give considerable deference to an issuing magistrate’s

determination that probable cause exists. Id. But this deference is not boundless. Leon,

468 U.S. at 419. A warrant can be found invalid when a “magistrate's probable-cause




                                            9
determination reflected an improper analysis of the totality of the circumstances, or

because the form of the warrant was improper in some respect.” Id. at 915.

      Here, Judge McCarthy found no probable cause due to a number of problems with

the warrant application and the confidential informant’s in camera testimony before Judge

LoMancuso. In particular, Judge McCarthy noted that the informant was facing felony

charges, and therefore may have had a motive not to be truthful. (Docket No. 45 at 5).

Judge McCarthy pointed out an inconsistency between the warrant application, which

stated that the informant had seen defendant with “several ounces” of cocaine, and the

informant’s testimony to the judge that he saw Defendant give another individual ¼ ounce

of cocaine, in Defendant’s apartment. Judge McCarthy noted that Judge LoMancuso went

off the record several times, making an assessment of his probable cause finding

impossible.

      Finally, Judge McCarthy noted an inconsistency between the warrant application,

which requested a search for “cocaine, monies, records, scales and packaging materials,

lock boxes and safes,” (Docket No. 36-2 at 4) and the actual warrant, which authorized

police to search for “Cocaine and any other controlled substances, … monies, records,

scales, packaging materials, safes and lock boxes, used in the sale and distribution of

Marihuana and narcotics.” (Docket No 36-2 at 10.)

      The government seeks to explain away all the issues Judge McCarthy raised.

Instead of examining each argument in detail, this Court finds it sufficient to agree with

Judge McCarthy that the totality of circumstances, looked at from a common-sense

perspective, indicates that there was not probable cause to believe that drugs were


                                           10
regularly being sold from Defendant’s apartment, or that records, scales, packaging, other

controlled substances, or materials used in the distribution of marijuana would be found

there. (See Docket No. 36-2.) The informant testified that he had seen Defendant give ¼

ounce to Kevin Thomas once. When asked directly, the informant testified that he did not

notice “any other [illegal] items,” scales, guns, or “other drugs” in Defendant’s apartment.

(Docket No. 32 at 7.) A reasonable reading of this testimony is that there was no other

evidence of crime in Defendant’s apartment. Additionally, Judge McCarthy correctly noted

that the off-the-record conversations made it impossible for him to fully assess the basis

of Judge LoMancuso’s probable cause finding. This Court therefore accepts Judge

McCarthy’s finding that the warrant was not based on probable cause.



   IV.      The Leon hearing should be reopened to determine the basis of reliance
            on the warrant.

         In his Reports & Recommendations, Judge McCarthy recommended that evidence

found based on the warrant be admitted pursuant to the good faith exception under Leon.

Defendant, now represented by new counsel, argues that (1) the good faith hearing was

never properly completed, and he never had a chance to oppose the government’s

position; (2) failures of prior defense counsel, whether through distraction or rising to the

level of ineffective assistance of counsel, make it only fair to allow Defendant to complete

the hearing process; (3) subpoenas should be issued to compel the testimony of

witnesses to the in camera proceedings, and (4) there was no good faith basis for the

search under Leon because the information presented to Judge LoMancuso was either

knowingly or recklessly false. The Government argues that there is no reason to reopen

                                             11
the hearing, that prior counsel was perfectly competent and waived any arguments about

reopening the hearing, and that Defendant has not shown why the subpoenas are

necessary to his defense. (Docket No. 132.)

       If police rely on a warrant in good faith, the evidence obtained can be admissible

even where the warrant justifying the search was not based on probable cause. United

States v. Leon, 468 U.S. 897, 920, 104 S. Ct. 3405, 3419, 82 L. Ed. 2d 677 (1984).

“…[T]he preference for warrants is most appropriately effectuated by according “great

deference” to a magistrate's determination.” Id. However, the government must

“demonstrate the objective reasonableness of the officers’ good faith reliance on an

invalidated warrant.” U.S. v. Clark, 638 F.3d 89, 100 (2d Cir. 2011).

       Good faith will not be found when the officers’ reliance on the warrant was not

objectively reasonable. Leon, 468 U.S. at 922. This means evidence will not be admitted:

(1) where the issuing magistrate has been misled by information in an affidavit “that the

affiant knew was false or would have known was false except for his reckless disregard

of the truth;” (2) where the issuing magistrate wholly abandoned his judicial role; (3) where

an affidavit is “so lacking in indicia of probable cause as to render official belief in its

existence entirely unreasonable;: or (4) where the warrant is so facially deficient that the

executing officers cannot reasonably presume it to be valid. Id. at 923.

       The exclusionary rule is designed “not to redress minor overstatements or simple

negligence by the police, but to deter deliberate, reckless, or otherwise inexcusable

violations.” United States v. Raymonda, 780 F.3d 105, 120 (2d Cir. 2015)




                                             12
      Judge McCarthy held a hearing to determine if any of these exceptions applied.

The burden was on the government to establish a good faith basis. The government called

one witness, Detective Kent, who applied for the warrant. Defendant cross-examined

Detective Kent at the hearing, but did not present his own evidence or witnesses. At the

close of the hearing, Defendant asked that it be held open so he could further question

Detective Kent. (Transcript, September 24, 2018 Hearing, Docket No. 69.)

      As an initial matter, the status of the hearing during the fifteen months from

September 24, 2018 to the present has not been satisfactorily resolved. At the January

8, 2019, status conference, Judge McCarthy directed the parties to brief the good faith

issue. (FTR Recording, January 8, 2019 Status Conference, Docket No. 70.) He stated

that if he found that the good faith exception applied, he would address Defendant’s

arguments. In closing, Judge McCarthy stated that if he found that the government did

not meet its burden of showing good faith, the issue would be resolved. If, on the other

hand, he found that the good faith exception did apply, he would “revisit [Defendant’s]

request.” (FTR Recording, January 8, 2019 Status Conference.) Judge McCarthy assured

the parties that he was keeping an “open mind” on the issue. (Id.) On January 28, 2019,

Judge McCarthy ordered the parties to brief the good faith issue. (Docket No. 71.)

      In a text order issued on May 14, 2018, granting Defendant a filing extension,

Judge McCarthy stated, “Defendant's response to the government's post-hearing brief,

which may include arguments as to why additional evidence is necessary, shall be filed

by May 28, 2019.” (Docket No. 82.) This does not appear to have been a clear ultimatum

regarding the hearing’s status. In Defendant’s brief of May 28, he countered the


                                           13
government’s good faith arguments, but did not expressly request consideration of

additional evidence or ask Judge McCarthy to hold the hearing open. (Docket No. 86.)

      At oral argument on June 12, 2019, neither the good faith issue nor the status of

the hearing was resolved. Defendant’s counsel asked again that, if Judge McCarthy

decided the government had made a showing of good faith, Defendant be permitted to

continue the hearing. The government disagreed and stated that it considered the hearing

closed. Judge McCarthy stated that he would check the record to see if he had denied

the Defendant’s request to reopen the hearing.

      On June 9, 2019, Defendant requested subpoenas for two witnesses, who could

testify as to the off-the-record proceedings. (Docket No. 94.) On June 10, 2019, Judge

McCarthy issued his Report and Recommendation, recommending suppression of

evidence from the search of Defendant, and finding a good faith basis for reliance on the

warrant. (Docket No. 95.)

      On July 29, 2019, Defendant submitted a Motion for Reconsideration, in which he

again asked to reopen the hearing, and for permission to call witnesses who heard the

off-the-record conversations. (Docket No. 101.) The government objected, arguing that

Defendant was only reiterating arguments he had made before.

      It appears reasonable for Defendant to have believed that he would have the

opportunity to present his arguments after Judge McCarthy made a good faith finding,

which he ultimately did on July 10, 2019. (Docket No. 95.) Now that Judge McCarthy has

made a recommendation to admit evidence based on good faith exception, this Court




                                           14
finds that it is in the interest of justice to allow Defendant to present his evidence and

conclusively address the good faith issue.

        Further, Judge McCarthy’s Report and Recommendation of July 10, 2019, does

not fully develop his analysis of the first exception under Leon. Defendant suggested that

statements to Judge LoManuso were either deliberately false, or recklessly disregarded

the truth. (Docket No. 86 at 9.)

        Judge McCarthy concluded that, because Judge LoMancuso had before him “both

the informant’s in camera testimony and the search warrant application (which were

admittedly inconsistent), there was no way Judge LoMancuso could have been misled,

much less intentionally so.” (Docket No 95 at 5.) Upon remand, Judge McCarthy will of

course consider not only the question of whether Judge LoMancuso was actually misled,

but whether JPD actions were so intentionally or recklessly false that exclusion of

evidence would be a proper remedy for such police conduct.

        Because it appears the hearing was never properly concluded, and the Defendant

did not have a chance to challenge the Government’s good faith showing, this Court

recommits this issue to Judge McCarthy for further proceedings. Defendant shall be able

to present evidence related to good faith issue, and to develop his challenge to Detective

Kent’s credibility.



   V.      Judge McCarthy should reconsider Defendant’s application for
           subpoenas, with a showing by Defendant of expected witness testimony
           and the necessity of the requested documents.




                                             15
       In his Report and Recommendation of July 10, 2019, Judge McCarthy held that

Defendant did not meet the standard of Rule 17(b) and (c) to establish the necessity of

the witnesses and documents he requested. (Docket No. 95 at 6.) Defendant argues that

the requested witnesses are needed because Detective Kent was unable to tell Judge

McCarthy what was said off the record. (Docket No. 128 at 10.) The government argues

that the requested subpoenas should not issue, but that if they do, Defendant must first

provide expected testimony to establish his need for the witnesses.

       Rule 17(b) states that the court must order that a subpoena be issued if a

defendant shows (1) an inability to pay witness’s fees and (2) the necessity of a witness’s

presence for an adequate defense. To show that a witness is necessary, the defendant

must demonstrate that the witness’s testimony would be relevant, material, and useful to

his defense. United States v. James, No. 02 CR 778 (SJ), 2005 WL 8161680, at *1

(E.D.N.Y. July 15, 2005) (citing United States v. Hemandez-Urista, 9 F.3d 82, 84 (10th

Cir. 1993)). The decision to issue subpoenas pursuant to Rule 17(b) is “committed to the

sound discretion of the trial court.” United States v. LeAmous, 754 F.2d 795, 798 (1985).

       A request for a subpoena may be denied when the defendant fails to “set forth the

expected testimony of a witness,” or when the testimony of the subpoenaed witness

would be “cumulative” of the testimony of other witnesses. United States v. Pursley, 577

F.3d 1204, 1230 (10th Cir. 2009); see also United States v. Ozsusamlar, No. S1 05 Cr.

1077(PKL), 2007 WL 2200694, at * 11 (S.D.N.Y. July 30, 2007) (denying Rule 17(b)

subpoena for witness to testify regarding motion for acquittal or new trial, noting that the

witness was cross-examined at trial and additional testimony would likely be cumulative).


                                            16
       A party seeking documents through a subpoena duces tecum pursuant to Rule

17(c) must show that the documents are “evidentiary and relevant,” that the application

is made in good faith, and that the application is not intended as a general fishing

expedition. U.S. v. Nixon, 418 U.S. 683, 699-700 (1974).

       As an initial matter, the government requests an unsealed copy of Defendant’s

motion to request subpoenas, and Defendant does not oppose it. (Docket No. 132 at 7).

This Court will therefore grant the government’s request, as long as the name of the

confidential informant is redacted.

       The witness testimony Defendant requests would not be cumulative, because no

one but the informant and the judge have knowledge of the off-the-record conversations

that occurred. But Defendant has not presented the expected testimony of the witnesses

he requests, and must do so before his request can be resolved.

       Defendant also misstates the date on which he requested the subpoenas. He faults

Judge McCarthy for not ruling on the requests as of the September 24, 2018 hearing, yet

Defendant did not make the request until July 9, 2019. (Docket No. 94.) Part of this may

be due to confusion of Defendant’s new attorney as to the nature of sealed documents

on the record. Confusion also arises when Defendant refers to his need for testimony by

Detective Pierce, who would apparently testify that the claimed corroboration of the

informant’s tip did not actually happen. (Docket No. 128-1 at 2.) It is not clear from the

record where and when Defendant actually requested Detective Pierce’s testimony, nor

is it clear that this testimony would contradict what Detective Kent stated under oath.




                                            17
      Because this Court finds it in the interest of justice to allow a full hearing on the

good faith issue, this Court remands to Judge McCarthy for presentation of Defendant’s

case. This will require a reconsideration of the issue of the requested subpoenas.

Defendant shall provide a description of the testimony he expects witnesses to provide,

as required by Rule 17(b). Defendant shall also clarify whether he is requesting a

subpoena of Detective Pierce, and where in the record he made that request.



      IT HEREBY IS ORDERED, that the Reports and Recommendations (Docket Nos.

95, 110) are ACCEPTED in part and RECOMMITTED in part.

      FURTHER,       that   the   government’s    Objections    to   the   Reports     and

Recommendations (Docket No. 127) are GRANTED in part and DENIED in part, as are

Defendant’s Objections (Docket No. 128).

      FURTHER, that this case is recommitted to Judge McCarthy for further

proceedings consistent with this order.

      SO ORDERED.

Dated: January 2, 2020
       Buffalo, New York


                                                          s/William M. Skretny
                                                        WILLIAM M. SKRETNY
                                                       United States District Judge




                                           18
